Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 27, 2019

                                     No. 04-19-00481-CR

                                      Juan ORTIZ, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-08-137-CRW
                         Honorable Russell Wilson, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
docket of this court and DISMISSED WITHOUT PREJUDICE FOR WANT OF JURISDICTION.
The clerk of the court is instructed to issue the mandate immediately. TEX. R. APP. P. 18.1(c).

       It is so ORDERED on November 27, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court